UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1630



GEORGE R. LEACH,

                                              Plaintiff - Appellant,

          versus


GENE R. NICHOL, President of the College of
William and Mary; BOARD OF VISITORS, The
College of William and Mary,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:07-cv-00012-JBF)


Submitted:   November 16, 2007            Decided:   December 3, 2007


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George R. Leach, Appellant Pro Se. John Frederick Knight, Deborah
A. Love, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George   R.   Leach    appeals    the   district    court’s   order

dismissing his suit under 42 U.S.C. § 1983 (2000) for lack of

subject matter jurisdiction and for failure to state a claim.                We

have reviewed the record and the district court’s opinion and find

no reversible error.        Accordingly, we affirm on the reasoning of

the district court.         See Leach v. Nichol, No. 4:07-cv-00012-JBF

(E.D. Va. May 29, 2007).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and     argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                     - 2 -